Exhibit 10.4

 

ASSIGNMENT AND ASSUMPTION OF LEASE

WITH LANDLORD’S CONSENT AND RELEASE

 

This ASSIGNMENT AND ASSUMPTION OF LEASE WITH LANDLORD’S CONSENT AND RELEASE
(“Agreement”) made and entered into as of August 1, 2007, by and among ZFI
GROUP, LLC, having a place of business at 182 Cedar Street, Branford, CT 06405
(hereinafter known as “Landlord”), CURAGEN CORPORATION, a Connecticut
corporation, having a place of business at 322 East Main Street, Branford,
Connecticut 06405 (hereinafter known as “Assignor”) and 454 LIFE SCIENCES
CORPORATION, a Delaware Corporation, having a place of business at 16 Commercial
Street, Branford, Connecticut 06405 (hereinafter known as “Assignee”).

WITNESETH:

WHEREAS, Landlord and Assignor entered into a certain Lease Agreement dated as
of January 12, 2004 (the “Lease”) with respect to certain real property with
improvements thereon known as 15 Commercial Street Branford, Connecticut (the
“Premises”); and

WHEREAS, Assignor is desirous of assigning its rights as tenant under the Lease
to Assignee; and

WHEREAS, Assignee is desirous of assuming the Lease and all obligations, as
tenant, arising thereunder; and

WHEREAS, Assignor is desirous of being released from any future obligations, as
tenant, arising under the Lease;

NOW THEREFORE, for the premises set forth above, the promises contained herein
and the consideration of one ($1.00) Dollar and other good and valuable
considerations received to Assignor’s full satisfaction of Assignee, the parties
hereto agree as follows:

1. Capitalized Terms. Except as otherwise defined herein, any and all defined
terms used herein shall have the meaning set forth in the Lease.

2. Assignment and Assumption

A. Assignor, as tenant, does herby sell and assign, without recourse, and set
over unto Assignee all of the Assignor’s rights and obligations under the Lease,
together with all of Assignor’s rights to the leasehold improvements located
therein.

B. Assignee hereby unconditionally and absolutely assumes and agrees to perform
all of the terms, covenants and conditions of the Lease on the part of the
tenant therein required to be performed.

C. Assignor represents to its actual knowledge, without independent
investigation, that (a) the Lease is now in full force and effect and has not
been amended



--------------------------------------------------------------------------------

or modified in any material respect, except as set forth herein; (b) no rent has
been paid for any period commencing after July 31, 2007; and (c) no default
exists by Landlord or Assignor under the Lease.

3. Release. Upon the full execution of this Agreement, Landlord and Assignee
hereby agree that Assignor is hereby released from any and all obligations and
liabilities arising under the Lease on or after the date of this Agreement,
except for the payment of rent and any other expenses and costs required to be
paid by the Assignee under the Lease. All obligations and liabilities of
Assignor for such payments required to be paid under the Lease after the date of
this Agreement shall terminate, if not sooner terminated, on March 31, 2009.

4. Notices. Whenever notice is required by conditions of the Lease, such notice
shall be given or served in person, or sent by a nationally recognized overnight
carrier, or by registered or certified mail, return receipt requested, and
addressed as follows:

To Assignor at:

CuraGen Corporation

322 East Main Street

Branford, CT 06405

Attn: Elizabeth Whayland

To Tenant at:

Peter Dacey, Vice President of Finance and Operations

454 Life Sciences Corporation

16 Commercial Street

Branford, Connecticut 06405

5. Landlord’s Consent. Landlord by its signature below hereby consents to the
Assignment of the Lease by Assignor to Assignee and agrees to the provisions of
Paragraph 3.

6. Notice of Assignee/Tenant Default. Landlord agrees to give written notice to
Tenant within five (5) days of any default committed under the Lease by Assignee
or any other tenant under the Lease. Any notice which is to be given to Assignor
shall be deemed sufficiently given if sent by Certified or Registered Mail,
postage prepaid, addressed as follows:

 

  Assignor: CuraGen Corporation

       322 East Main Street

       Branford, Connecticut 06405

       Attn: Elizabeth Whayland

 

2



--------------------------------------------------------------------------------

In Witness Whereof, the Assignor, Assignee and Landlord have made, executed and
delivered the within instrument as of the _______ day of _______, 2007.

In the Presence of:

 

  /s/ Elizabeth A. Whayland    

ASSIGNOR:

CURAGEN CORPORATION

  /s/ Laura E. Davis     By:   /s/ David M. Wurzer        

David M. Wurzer

Its EVP/CFO

 

  /s/ Agnieszka Cayado    

ASSIGNEE:

454 LIFE SCIENCES CORPORATION

        By:   /s/ Peter J. Dacey        

Peter J. Dacey

Its Vice President of Finance

and Operations

 

  /s/ Robert T. Harrington    

LANDLORD:

ZFI GROUP, LLC

  /s/ Angela Gold     By:   /s/ Christopher Zane        

Name: Christopher Zane

Its: Member

 

3



--------------------------------------------------------------------------------

STATE OF CONNECTICUT )       )    ss: Branford    July 30, 2007 COUNTY OF NEW
HAVEN )      

Personally appeared David M. Wurzer, member of CuraGen Corporation, signer and
sealer of the foregoing instrument, and acknowledged the same to be his free act
and deed as such officer, and the free act and deed of said corporation, before
me.

Meghan L. Benson                            

COMMISSIONER OF THE SUPERIOR COURT

NOTARY PUBLIC

MY COMMISSION EXPIRES OCT. 31, 2009

 

STATE OF CONNECTICUT )       )    ss: Branford    July 30, 2007 COUNTY OF NEW
HAVEN )      

Personally appeared Peter J. Dacey, member of 454 Life Sciences Corporation,
signer and sealer of the foregoing instrument, and acknowledged the same to be
his free act and deed as such officer, and the free act and deed of said
corporation, before me.

Meghan L. Benson                            

COMMISSIONER OF THE SUPERIOR COURT

NOTARY PUBLIC

MY COMMISSION EXPIRES OCT. 31, 2009

 

STATE OF CONNECTICUT )       )    ss:    July 27, 2007 COUNTY OF NEW HAVEN )   
  

Personally appeared Christopher Zane, member of ZFI Group, LLC, signer and
sealer of the foregoing instrument, and acknowledged the same to be his free act
and deed as such officer, and the free act and deed of said corporation, before
me.

Robert T. Harrington                            

COMMISSIONER OF THE SUPERIOR COURT

 

4